Citation Nr: 0217922	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  99-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a 
contusion to the lower chest wall.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  Subsequent service in the Arizona Army National 
Guard, with a period of active duty for training (ACDUTRA) 
from October 2-4, 1987, is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a January 1999 rating decision 
of the Department of Veteran's Affairs (VA) Regional 
Office in Phoenix, Arizona (the RO).  The veteran 
testified at a January 2001 personal hearing before the 
undersigned Member of the Board.

The veteran's claim of entitlement to service connection 
for residuals of a contusion to the lower chest wall was 
previously before the Board, and in a June 2001 decision 
and remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

Other matters

In its June 2001 decision, the Board dismissed the 
veteran's claim of entitlement to service connection for 
residuals of frostbite of the lower extremities.  The 
Board concluded the veteran had not perfected an appeal as 
to that issue.  That issue is not in appellate status and 
will be addressed no further herein.

The Board finds that it has jurisdiction to address the 
veteran's claims of entitlement to service connection for 
broken ribs on the left side and service connection for 
left upper extremity paralysis.  A review of the claims 
file reveals that the RO denied service connection for 
several service connection claims in a September 2002 
rating decision.  In October 2002, the RO received a 
statement from the veteran that could reasonably be 
construed to include a notice of disagreement as to the 
December 2001 rating decision denying service connection 
for these two issues.  As explained elsewhere in this 
decision, under these circumstances the RO must issue a 
statement of the case on the issues of whether the veteran 
is entitled to service connection for broken ribs, left 
side, and left upper extremity paralysis.  See Manlicon v. 
West, 12 Vet. App. 238 (1999) [a notice of disagreement 
confers jurisdiction on the Board, and the next step is 
for the RO to issue a statement of the case].  Therefore, 
this matter is addressed in the REMAND portion of this 
decision.


FINDING OF FACT

The competent and probative evidence of record shows that 
the veteran currently has residuals of a contusion to the 
lower chest wall, specifically left lower rib cage strain 
and contusion, which are related to his military service. 


CONCLUSION OF LAW

Residuals of a contusion to the lower chest wall were 
incurred in active service.  38 U.S.C.A. §§ 101(2), (24), 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for residuals of a contusion to the lower chest wall.  He 
contends that his lower chest wall was injured by a fall 
that occurred during ACDUTRA in October 1987.  In the 
interest of clarity, after reviewing generally applicable 
law and regulations and describing the factual background 
of this case, the Board will discuss the issue on appeal. 


Relevant Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C. § 
5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  Cf.  
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's service connection claim for 
filed in April 2000 and remains pending.  The provisions 
of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to 
a particular claim].

As set forth below, the RO's actions throughout the course 
of this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The veteran was informed in a January 1999 letter and 
rating decision of the evidence needed to substantiate his 
claim, and was provided an opportunity to submit such 
evidence.  Moreover, in a November 1999 statement of the 
case and supplemental statements of the case issued in 
March 2000 and October 2002, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In an October 2002 letter and the October 2002 
supplemental statement of the case, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
Copies of the specific sections of law which had been 
amended or added by the VCAA were provided in the October 
2002 supplemental statement of the case.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examination or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by 
any Federal agency or department.  In turn, the veteran 
was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e. names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, 
and the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim of entitlement to service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  




(ii.) Duty to assist
.
The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
as have VA outpatient treatment reports.  In addition, the 
veteran was provided with a VA examination in May 2002 in 
response to the Board's June 2001 remand.  All known and 
available service, private and VA medical records have 
been obtained and are associated with the veteran's claims 
file.  The veteran does not appear to contend that 
additional evidence which is pertinent to this claim 
exists.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction, the 
veteran testified at a personal hearing which was chaired 
by the undersigned Member of the Board at the RO in 
January 2001.  Through his representative, the veteran 
recently submitted additional evidence, which will be 
discussed below.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.  


Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
See  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

ACDUTRA

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1(d) (2002).  "Active military, 
naval, or air service" includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  




Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is 
an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence 
in the context of the record as a whole.  See Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

The evidence of record reflects that the veteran 
participated in active duty for training from October 2-4, 
1987.  An October 3, 1987 hospitalization record from 
Tucson Medical Center reported that the veteran fell 8 
feet from the back of a truck, injuring his left lower 
chest wall.  While the chest wall was tender over the 
lower ribs anteriorly on the left, no rib fractures were 
seen upon examination.  X-rays showed clear lungs, normal 
cardiovascular and mediastinal structures, and no interval 
change.  There was no evidence of visceral injury, with 
particular attention to the spleen.  The treating 
physician asserted that the veteran's only apparent injury 
included a contusion along the lower chest wall.  

An October 1987 Statement of Medical Examination and Duty 
Status reflected that the veteran received a contusion to 
his left lower chest while on active duty for training and 
that the injury was considered to have been incurred in 
the line of duty.  

A January 1988 X-ray report showed no definite rib 
fractures.  In addition, no evidence of pulmonary 
contusion, pleural reaction, or pneumothorax was seen.  

The veteran submitted several statements in which he 
asserted that his chest and ribs were constantly in pain 
and he was unable to maintain employment due to the 
discomfort.  He also asserted that he suffered from 
dizziness, seizures, heart trouble, and low back pain due 
to his October 1987 fall.  In an undated statement, S.M. 
asserted that he witnessed the veteran "hit himself on a 
21/2 truck gate" in 1985.  

VA outpatient treatment records dated February 1996 to 
June 2001 reflect that the veteran was seen for chest pain 
and tightness.  He was diagnosed with chronic pain 
syndrome with chronic abdominal and lower chest pain. 

During a May 1996 VA examination, the veteran reported 
receiving an injury to his left thorax and rib cage when 
falling off a truck in 1989.  His complaints included an 
inability to catch his breath and left side with left 
upper quadrant pain. The examiner stated that he did not 
have the veteran's medical records prior to the 
examination and that in order for the veteran's disability 
to be fully evaluated,  such records would have to be 
obtained.   Ultimately, the examiner diagnosed the veteran 
with an unknown injury.   

An August 1998 statement from a VA health care provider 
noted that the veteran suffered from chronic pain with 
multiple complaints of peripheral neuropathy, low back 
pain and chronic left abdominal pain.  She reported that 
the veteran had been unable to work secondary to the pain 
and fatigue of these symptoms which began after his 1987 
fall and rib injury. 

The veteran was provided with a personal hearing in 
November 1998.  He stated that he had "complications" from 
the injuries sustained in his 1987 fall, specifically rib 
and chest pain.  

At a January 2001 hearing before the undersigned Member of 
the Board, the veteran testified that he had chest, rib 
and bladder pain since his October 1987 fall.  

A May 2002 VA examination report noted the veteran's 
medical history and his reported chest injury in 1987.  
Upon examination, the left lower chest wall in the 
midclavicular line showed moderate prominence lowest rib 
area with slight tenderness to palpation over it, just 
above it, and just below it.  There was no definite 
comparable area on the right.  A chest X-ray showed no rib 
fractures or other focal osseous lesions in the ribs 
though an old left clavicular fracture was observed.  
Ultimately, the examiner diagnosed that the veteran's left 
lower rib cage strain and contusion were related to his 
1987 injury.  He noted however, that the contusion was not 
responsible for anything other than difficulties in that 
localized region; multiple testing showed that the 
contusion would not lead to cardiac problems, dizziness, 
seizures, left hip paralysis, or low back pain. 

Analysis

The veteran is seeking service connection for residuals of 
a contusion to the lower chest wall.  For reasons and 
bases to be explained below, the Board concludes that the 
evidence supports the proposition that certain residuals 
of a 1987 injury of the lower chest wall, a left lower rib 
cage strain and contusion, are related to his military 
service.  

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), evidence of a current 
disability, the veteran has complained of chronic chest 
and rib pain on several occasions.  The May 2002 VA 
examiner diagnosed him with left lower rib cage strain and 
contusion.  The evidence thus demonstrates that the 
veteran currently has a disability, a left lower rib cage 
strain and contusion, and the first element of the Hickson 
analysis has therefore been satisfied.

With respect to Hickson element (2), there is evidence of 
an in-service injury.  Medical records dated in October 
1987, during the veteran's ACDUTRA, reflect that he 
veteran was treated for complaints of chest wall pain 
sustained during a fall.  It is well documented that the 
veteran fell 8 feet from a truck and complained of chest 
and rib pain for which he was treated that same day.  He 
was ultimately diagnosed with a chest wall contusion.  The 
Board finds that Hickson element (2) has been satisfied, 
in that there is evidence of an in-service chest wall 
injury.

Thus, the medical evidence of record has shown that the 
veteran currently suffers from chronic chest pain and a 
left lower rib cage strain and contusion, and the service 
medical records document an in-service chest wall 
contusion.  As explained immediately below, a VA physician 
has linked the veteran's current lower left rib cage 
strain to his in-service injury.  Thus, Hickson element 
(3), evidence of a medical nexus, has also been met.  

The May 2002 VA examiner specifically addressed the issue 
of whether the veteran's current chest wall disability was 
related to his October 1987 in-service injury.  He 
concluded that, in fact, the left lower rib cage strain 
and contusion were related to the 1987 injury.  The Board 
additionally observes that an August 1988 medical 
statement indicates that the veteran's VA health care 
provider at that time reached essentially the same 
conclusion.  Hickson element (3) has therefore been met.  

In short, the objective medical evidence of record has 
established that the veteran suffers from a current 
disability, namely a left lower rib cage strain and 
contusion, that he incurred an injury during ACDUTRA in 
October 1987, and that his current disability is related 
to the in-service injury.  The Board thus finds that all 
Hickson elements have been met, and service connection is 
therefore granted.  

The Board wishes to make it clear that the only disability 
for which service connection is being granted is left 
lower rib cage strain and contusion.  This conclusion is 
based on the findings of the May 2002 VA examination, 
which  
In essence indicate that multiple other complaints of the 
veteran are not related to the 1987 chest wall injury.  
There is no competent medical evidence to the contrary.
To the extent that the veteran ascribes various claimed 
disabilities to the 1987 injury, it is well established 
that the veteran, as a layperson without medical training, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."]

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence 
supports finding that the veteran suffers from residuals 
of a lower chest wall contusion that is related to active 
service.  The appeal is accordingly granted to that 
extent. 


ORDER

Service connection for residuals of a contusion to the 
lower chest wall, specifically left lower rib cage strain 
and contusion, is granted.


REMAND

As stated in the Introduction, the Board finds that 
statements made by the veteran's in October 2002 can 
reasonably be construed as a notice of disagreement as to 
the September 2002 rating decision, which denied service 
connection for broken ribs, left side, and left upper 
extremity paralysis.  The RO must issue a SOC as to those 
two issues.   See Manlincon, 12 Vet. App. 238 ; see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  After 
the RO has been given the opportunity to issue the SOC, 
the claim will be returned to the Board only if the 
veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
[absent a substantive appeal, the Board is not required, 
and indeed it has no authority, to proceed to a decision).  

Accordingly this case is REMANDED so that the following 
action may be taken: 

The veteran and his representative 
should be furnished a statement of the 
case addressing the issues of the 
veteran's entitlement to service  
connection for broken ribs, left side 
and left upper extremity paralysis.  
The veteran and his representative must 
be afforded an opportunity to perfect 
an appeal of the RO's denial of this 
issue by submitting a substantive 
appeal in response thereto.  If the 
veteran perfects his appeal, the case 
should be returned to the Board.  

The purpose of this REMAND is to ensure that due process 
requirements have been satisfied.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.   



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

